DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Group II (claims 3-4, 6, 8, 10, 12-13, 15-16, and 18-24), in the reply filed on 10/21/2020, is acknowledged.  The traversal is on the ground(s) that the Restriction Requirement between Groups I and II is improper.  Applicants allege that Groups I and II are clearly related and submit that all compounds of formula III in Group I and the compounds of Group II share the moiety:  
    PNG
    media_image1.png
    125
    225
    media_image1.png
    Greyscale
 in common.  Therefore, Applicants allege that Groups I and II have unity of invention.  Further, Applicants allege there is no serious search burden to examine all species of Groups I and II together.

    PNG
    media_image1.png
    125
    225
    media_image1.png
    Greyscale
 is not sufficient to claim that compounds containing such moiety share a similar structure.
The fact is that Group I is drawn to a compound of formula III and a preparation method thereof.  In contrast, Group II is drawn to structurally distinct compounds of formula V, VA, VII, VIIA, II, IX, and X, and preparation methods thereof.  As can be seen by viewing the illustrations of compounds in Group I and II, these two groups contain structurally distinct compounds.  Groups I and II lack unity of invention since the Group I compounds and method of production thereof are distinct from the Group II compounds and methods of production thereof.  Since the instant claim-set does not contain any category of invention as listed on page 3 of the 08/24/2020 Restriction Requirement (namely, the categories of invention do not permit two groups drawn to structurally distinct compounds and methods of production thereof), unity of invention is not present.  See the explanation for lack of unity on page 5 of the 08/24/2020 Restriction Requirement.
Furthermore, “serious search burden” is terminology used to justify (or traverse) restriction under 35 U.S.C. 121 (‘121 practice), which is not applicable here since the instant application is a national stage entry application and hence subject to Restriction under 35 U.S.C. 371 (‘371 practice).

The Examiner searched for (1) Applicants’ elected species of Group II (see pages 2-3 of Remarks of 10/21/2020) and (2) the full scope of the claims of Group II.  Said searches (see enclosed “SEARCH 6” through “SEARCH 12”) did not retrieve any applicable prior art references.
All Group II claims have been examined on the merits and found to be free of the prior art.
Claims 1-2 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/21/2020.
Group I is NOT subject to rejoinder under rejoinder practice since it is drawn to structurally distinct compound and a method of production thereof.  Therefore, Applicants must cancel Group I claims to move the instant application towards allowance.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The next action will properly be made FINAL if any of the following occurs:
(1)	Applicants fail to overcome any rejection made in this Office Action thereby requiring maintenance of said rejection; and/or 
(2)	Applicants’ claim amendments necessitate new ground(s) of rejection(s).
Current Status of 16/613,329
Claims 3-4, 6, 8, 10, 12-13, 15-16, and 18-24 have been examined on the merits.  Claims 3, 6, 8, 10, 12-13, 15-16, and 18-24 are currently amended.  Claim 4 is original.
Priority
Applicants identify the instant application, Serial #:  16/613,329, filed 11/13/2019, as a national stage entry of PCT/CN2018/087247, International Filing Date: 05/17/2018, which claims foreign priority to Chinese patent application #:  201710350260.5, filed 05/17/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/2020, 04/14/2020, and 04/01/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 3 is objected to since it contains the limitation “Ar, R1, R2, and R3 are as defined in claim 2”.  Since Applicants must delete non-elected Group I claims 1-2 and 25, Applicants will need to import the relevant limitations for each of variables “Ar, R1, R2, and R3” from claims 1-2 into claim 3.
1, R2, and R3” can be discerned by flipping to claims 1-2.  However, these definitions won’t be known once Applicants delete non-elected Group I (recall, Group I is not subject to rejoinder practice).
This objection also applies to claims 4, 6, 8, 10, 12-13, 15-16, and 18-24, since said claims refer back to claim 3, but do not remedy the rationale underlying the objection against claim 3.
This objection will be rendered moot by moving the relevant limitations from non-elected claims 1-2 into elected claim 3.  Applicants must remove “preferably” and either the broad genus or the narrow limitations following “preferably” for variables “Ar, R1, R2, and R3” before importing said limitations into elected claim 3.
Claim 21 is objected to for not further limiting R3 of formulae V and VII to the limitations of R3 as seen in claim 3.
Currently, this is an objection rather than an indefiniteness rejection since the reader can review claim 3 for the limitations of variable R3.
This objection will be rendered moot once Applicants add -- wherein R3 is as defined in claim 3 -- to the claim 21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, 8, 10, 12-13, 15-16, and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The variable “Y is halogen, preferably chloride, bromide, or iodide” renders the metes and bounds of claim 3 undefined (hence rendering claim 3 indefinite) since the artisan does not know if the limitations “chloride, bromide, or iodide” following “preferably” are required limitations of claim 3 or are merely exemplary embodiments of said claimed “halogen” for variable Y.
This rejection also applies to claims 4, 6, 8, 10, 12-13, 15-16, and 18-24, since said claims refer back to claim 3, but do not remedy the rationale underlying the rejection against claim 3.
This indefiniteness rejection can be rendered moot once Applicants delete “preferably” AND delete EITHER the broad genus “halogen” OR the narrower/exemplary embodiments:  “chloride, bromide, or iodide” from variable Y of claim 3.
The variable “X is halogen or a leaving group, preferably chloride, bromide, or iodide or trifluoromethanesulfonyloxy” renders the metes and bounds of claim 3 undefined (hence rendering claim 3 indefinite) since the artisan does not know if the limitations “chloride, bromide, or iodide or trifluoromethanesulfonyloxy” following “preferably” are required limitations of claim 3 or are merely exemplary embodiments of said claimed “halogen or a leaving group” for variable X.
claims 4, 6, 8, 10, 12-13, 15-16, and 18-24, since said claims refer back to claim 3, but do not remedy the rationale underlying the rejection against claim 3.
This indefiniteness rejection can be rendered moot once Applicants delete “preferably” AND delete EITHER the broad genus “halogen or a leaving group” OR the narrower/exemplary embodiments:  “chloride, bromide, iodide or trifluoromethanesulfonyloxy” from variable X of claim 3.
The variable “R3 is hydrogen or hydroxyl protecting group, preferably methanesulfonyl, p-toluenesulfonyl or trifluoromethanesulfonyl” renders the metes and bounds of claim 10 undefined (hence rendering claim 10 indefinite) since the artisan does not know if the limitations “methanesulfonyl, p-toluenesulfonyl or trifluoromethanesulfonyl” following “preferably” are required limitations of claim 10 or are merely exemplary embodiments of said claimed “hydrogen or hydroxyl protecting group” for variable R3.
This indefiniteness rejection can be rendered moot once Applicants delete “preferably” AND delete EITHER the broad genus “hydrogen or hydroxyl protecting group” OR the narrower/exemplary embodiments:  “methanesulfonyl, p-toluenesulfonyl or trifluoromethanesulfonyl” from variable R3 of claim 10.
Conclusion
No claims are presently allowable as written.
There is no known prior art reference that either teaches or anticipates the compounds of formulae V, VA, VII, VIIA, II, IX, or X of instant claim 3.
The reference ENDO (WO 2011/094339 A1), discloses the compound AE:  
    PNG
    media_image2.png
    375
    530
    media_image2.png
    Greyscale
 (claim 33 on page 60), which has an –OPiv moiety at a position corresponding to one of R1 or R2 of instant claim 3.
However, ENDO is a close art, but not a prior art reference, since the compound AE of claim 33 has a hydrogen (H) at the other position corresponding to R2 or R1, which is in contrast to the acetal or thioacetal protecting groups for each of R1 and R2 of all compounds of instant claim 3 (a hydrogen is not defined as an acetal or thioacetal protecting groups by the Specification and the artisan would not consider hydrogen to be an acetal or thioacetal protecting groups) and thus is structurally distinct from formulae V, VA, VII, VIIA, II, IX, and X of instant claim 3.  Furthermore, said compound AE does not have a halogen or leaving group at the position corresponding to position “X” of formula VII and Formula VIIA or “Y” of formula VA and formula VIIA, and thus is structurally distinct from said formulae of instant claim 3.  Furthermore, said compound AE is structurally distinct from formula II, formula IX, and formula X of instant claim 3 since compound AE does not have the moiety 
    PNG
    media_image3.png
    256
    262
    media_image3.png
    Greyscale
 seen in instant formula II, formula IX, and X.  Thus, instant claim 3 is free of the prior art.
Furthermore, since the compound of formula V (product of instant claim 4) and the compound of formula VII (starting compound/reactant of instant claim 4) are free of the prior art (per the above), then the process of instant claim 4 is also free of the prior art.
Furthermore, since the compound of formula VIIA (starting compound/reactant) and VA (product of instant claim 6) are free of the prior art (per the above), then the process of instant claim 6 is also free of the prior art.
Instant claim 8 is free of the prior art since the compound of formula VII (product of instant claim 8) is free of the prior art (per the above).
Instant claim 10 is free of the prior art since the compound of formula VII (starting compound/reactant of instant claim 10) is free of the prior art (per the above) and the formula VIIA (product of instant claim 10) is free of the prior art.
Instant claim 12
Instant claim 13 is free of the prior art since the compound of formula II (starting compound/reactant of instant claim 13) is free of the prior art (per the above).
Instant claim 15 is free of the prior art since the compound of formula X (starting compound/reactant of instant claim 15) is free of the prior art (per the above) and the formula IX (product of instant claim 15) is also free of the prior art.
Instant claim 16 is free of the prior art since the compound of formula IX (starting compound/reactant of instant claim 16) is free of the prior art (per the above).
Instant claim 18 is free of the prior art since the compound of formula X (product of instant claim 18) is free of the prior art (per the above).
Instant claim 19 is free of the prior art since the compounds of formulae X, IX, and II (all needed reactants/intermediate compounds) used in the process of instant claim 19 are all free of the prior art (per the above).
Instant claim 20 is free of the prior art since the compounds of formula X and IX (all needed reactants/intermediate compounds) used in the process of instant claim 20 are all free of the prior art (per the above).
Instant claim 21 is free of the prior art since the compounds of formula VII, V, X, IX, and II (all needed reactants/intermediate compounds) used in the process of instant claim 21 are all free of the prior art (per the above).
Instant claim 22
Instant claim 23 is free of the prior art since the compounds of formula VII, VIIA, VA, X, IX, and II (all needed reactants/intermediate compounds) used in the process of instant claim 23 are all free of the prior art (per the above).
Instant claim 24 is free of the prior art since the compounds of formula VII, VIIA, VA, X, and IX (all needed reactants/intermediate compounds) used in the process of instant claim 24 are all free of the prior art (per the above).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625